260 S.W.3d 396 (2008)
William W. MANSFIELD, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67774.
Missouri Court of Appeals, Western District.
January 29, 2008.
Susan L. Hogan, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.

ORDER
PER CURIAM.
William Mansfield appeals the dismissal of his Rule 24.035 motion, without an evidentiary hearing, in which he challenged the procedure in the revocation his probation. Claims brought in Rule 24.035 motions are limited to attacks on the conviction, sentence, or, in limited cases, the jurisdiction of the sentencing court. Mansfield's claim is more properly brought in a writ for habeas corpus.
As Mansfield failed to state a cognizable claim attacking his conviction or sentence, the motions court's dismissal of his Rule 24.035 motion was proper. A lengthy opinion would serve no jurisprudential purpose. The parties have been given memorandums of the reasoning of the court. Judgment affirmed. Rule 84.16(b).